Citation Nr: 0713462	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to nonservice-connected pension disability 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel









INTRODUCTION

The veteran served on active duty from July 1957 to January 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  After the veteran moved from Arizona to California, 
jurisdiction over his claims file was transferred to the 
Oakland, California RO.  

The veteran was afforded a travel Board hearing on September 
12, 2006.  A transcript of the testimony offered at this 
hearing has been associated with the claims file.  

At his hearing, the veteran appears to indicate that he is 
seeking benefits other than pension benefits.  This matter is 
referred to the RO for any appropriate action. 



FINDINGS OF FACT

The veteran did not serve during a recognized period of war.  



CONCLUSION OF LAW

The service requirements for eligibility for a VA nonservice-
connected disability pension are not met.  38 U.S.C.A §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 
3.314 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

At the outset of this decision, the Board finds that the 
provisions of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are not applicable to 
veteran's claim of entitlement to nonservice-connected 
disability pension benefits currently on appeal because this 
claim turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet.  App. 534, 542 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
issue here on appeal.  Nonetheless, the Board notes that the 
RO informed the veteran of the information and evidence 
necessary to establish entitlement to nonservice-connected 
disability pension benefits in a June 2003 letter.  See 
Dennis v. Nicholson, No. 03-2099 (U.S. Vet. App. Jan. 31, 
2007).

Laws and Regulations

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2006).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2006).  

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2006).

The term "period of war" means the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, the Persian Gulf War, and 
the period beginning on the date of any future declaration of 
war by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  The Korean conflict is defined as the period of 
June 27, 1950, through January 31, 1955.  38 U.S.C.A. 
§ 101(9) (West 2002); 38 C.F.R. § 3.2(e) (2006).  Effective 
January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases. 38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. 
§ 3.2 (2006).

Analysis

The issue in the present case is whether the veteran's 
service occurred during a recognized period of war, thus 
qualifying him for nonservice-connected disability pension 
benefits.  The veteran's DD Form 214 shows that he served 
from July 1957 to January 1958.  Also of record, is a service 
department Certification of Military Service that shows that 
the veteran served from July 1957 to January 1958.  The Board 
is bound by the finding of the service department, and thus 
concludes that the appellant does not have recognized service 
that renders him eligible for nonservice-connected disability 
pension benefits.  See 38 C.F.R. § 3.203.  The veteran does 
not have recognized service during a period of war, as 
defined above, to qualify him for such benefits.  As the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to nonservice-connected pension disability 
benefits is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


